Citation Nr: 1757721	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  07-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975, and from June 1976 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2011, October 2013, and July 2016, the Board remanded this matter for additional evidentiary development.

The Board notes that the Veteran has also perfected appeals from June 2013 and September 2014 rating decisions involving the issues of entitlement to service connection for hypertension and for erectile dysfunction; and entitlement to increased evaluations for glaucoma and bilateral knee disabilities.  The Veteran recently requested a video conference hearing before the Board concerning these issues.  Accordingly, further action on these issues will be delayed pending the scheduling of the requested hearing.


FINDING OF FACT

The Veteran's current obstructive sleep apnea did not manifest during his military service, is not related to his military service, and is not related to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, the RO has substantially complied with the Board's April 2011, October 2013, and July 2016 remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

A review of the Veteran's claims file reveals that he has been diagnosed with obstructive sleep apnea.  When he filed his claim, he attributed this condition to his service-connected disabilities.  

Upon review, the Board concludes that service connection is not warranted for the Veteran's current obstructive sleep apnea on a direct basis.  No treatment for sleep apnea was shown or alleged to have occurred during his military service.  His June 1994 retirement examination was silent as to this condition.  

There is also no competent evidence linking the Veteran's current obstructive sleep apnea to his military service.  A VA examiner in February 2017, based upon a discussion with the Veteran along with a complete review of his claims file, opined that the Veteran's current sleep apnea was less likely as not related to his military service.  In support of this opinion, the VA examiner noted that no treatment for a sleeping disorder was shown during the Veteran's military service, that the Veteran denied having been seen in a medical clinic for a sleeping disorder during service, and that the Veteran was first diagnosed with obstructive sleep apnea in 2005, over 10 years after his separation from service.

More importantly, the Board further concludes that the Veteran's current obstructive sleep apnea was not caused or aggravated by his service-connected disabilities.  A VA examiner in February 2017, based upon a discussion with the Veteran along with a complete review of his claims file, opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or permanently worsened by his service-connected disabilities.  In support of this conclusion, the VA examiner noted that the Veteran's obstructive sleep apnea was caused by a structural muscle abnormality of the neck, and that the Veteran has several know risk factors, including neck circumference of 19 inches, body mass index of 36 percent, being morbidly obese, older, and of ethnic background.  The VA examiner further noted that the Veteran's service-connected disabilities do not fit into the known risk factors of nocturnal nasal congestion.  Finally, the examiner noted that the evidence does not show that the Veteran's obstructive sleep apnea has been altered in any way from its natural course by his service-connected disabilities.

The Board must find this medical opinion to be of high probative value, proving clear and easy-to-understand reasoning for his belief. 

The Veteran as a layperson has not been shown to be capable of linking his current obstructive sleep apnea to his service-connected disabilities.  Accordingly, his statements regarding causation are not competent medical evidence to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, there is no probative evidence linking the Veteran's current obstructive sleep apnea to his military service or a service-connected disability.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for sleep apnea is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


